Citation Nr: 0015230
Decision Date: 06/08/00	Archive Date: 09/08/00

DOCKET NO. 97-09 529               DATE JUN 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for chondromalacia of the
patella, right knee.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1986 to January
1990.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a December 1996 rating action by the Department of
Veterans Affairs (VA) Regional Office (RO) located in St.
Petersburg, Florida.

In March 1998, the Board remanded this case. At that time, the
Board requested that the RO contact the appellant and attempt to
obtain the names and addresses of any medical care providers who
had treated him for a right knee disability, to include
chondromalacia of the right patella, since service. The RO further
requested that the RO arrange a VA orthopedic examination for the
appellant in order to determine the nature and extent of any
current right knee disorder diagnosed.

The Board observes that at the time of the March 1998 decision, the
appellant's address was listed as a boulevard in Pinellas Park,
Florida. Therefore, using that address, the RO sent a letter to the
appellant, dated in March 1998, requesting the above information.
The evidence of record is negative for a response from the
appellant. In addition, there is no correspondence indicating the
appellant's non- receipt was returned. See Mindenhall v. Brown, 7
Vet. App. 271, 274 (1994) (holding that "the law requires only that
the VA mail a notice and then presumes the regularity of the
administrative process 'in the absence of clear evidence to the
contrary ... ) (citations omitted).

The Board further notes that a report from the VA Medical Center
(VAMC) in Bay Pines, Florida, dated on August 12, 1998, shows that
at that time, the appellant failed to report to his scheduled VA
examination. According to the report, there was no home phone
number to contact the appellant, and it was not possible to get
through on the appellant's work number. In addition, on August 26,
1998, the RO received a new address for the appellant. The Board
observes that the address was listed a Post Office box number in
Pinellas Park, Florida. The Board further observes that a report
from the Bay Pines VAMC, dated on August 31, 1998, shows that at
that time, the appellant's VA examination was canceled because of
an undelivered notification. According to the report, the
appellant's notification letter had been returned by the United
States Post Office marked "box closed, no

2 -                                                               
  
forwarding order." The report reflects that a listed "800 number"
was attempted, but that a message was received which stated that it
was not possible to complete the call as dialed.

Accordingly, in light of the above, the Board observes that a
claimant has. a duty to keep the VA informed of his current
address. Hyson v. Brown, 5 Vet. App. 262 (1993). In addition,
although the Board must assist an appellant who has submitted
evidence of a well grounded claim, this duty to assist is not
always a one-way street, and the appellant may not passively wait
for assistance in those situations in which he may or should have
information that is necessary in the development of his claim. See
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, in light
of the appellant's failure to cooperate with the RO's efforts to
assist him with the development of his claim, no further effort
will be expended to assist him in this regard. Accordingly, this
decision will be based on a review of the evidence of record.

The Board also notes that in the December 1996 rating action, the
RO granted the appellant's claim of entitlement to service
connection for a sebaceous cyst. At that time, the RO assigned a
zero percent disabling rating. In December 1996, the appellant
filed a Notice of Disagreement (NOD) and a Statement of the Case
(SOC) was issued in January 1997. However, the Board observes that
in a statement from the appellant's representative, dated in March
1997, the appellant's representative stated that according to the
appellant, he wanted to withdraw his claim for entitlement to an
evaluation in excess of zero percent for a sebaceous cyst.

FINDING OF FACT

Chondromalacia of the patella, right knee, was demonstrated during
the appellant's active duty service; the appellant's current
chondromalacia of the patella, right knee, is of service onset.

3 -

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant,
chondromalacia of the patella, right knee, was incurred in military
service. 38 U.S.C.A. 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
3.102, 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant's service medical records show that in February 1986,
the appellant was treated after complaining that he had developed
a leg spasm from climbing a rope and falling to the ground and
landing on his right leg. At that time, the appellant stated that
he had radiating pain from his right femur to his right knee. It
was noted that the appellant had a severe limp and that he favored
his right leg. The physical examination showed that the right hip
manifested tenderness laterally and posteriorly. There was pain
with abduction, extension, and rotation, without visible deformity.
Neuro-vascularly, the right thigh was intact. The diagnosis was to
rule out a stress fracture. X-ray studies of the right hip and
right femur were interpreted as showing no abnormality. The
examining physician stated that the irregular posterior cortex of
the proximal femur was more likely due to normal muscle insertion.
The records reflect that the appellant was treated a second time in
February 1986. At that time, the physical examination revealed
decreased range of motion, decreased ambulation, and decreased
weight bearing, without crepitus, edema, or erythema. The diagnosis
was once again to rule out a stress fracture. The records show that
the appellant subsequently had x-rays taken and that they were
interpreted as showing no evidence of a stress fracture. The
appellant was ultimately diagnosed with a resolving soft tissue
injury to his right thigh.

The appellant's service medical records reflect that in January
1987, the appellant was treated after complaining of pain in his
left knee. At that time, the appellant stated that he was recently
playing football when he got hit in the knees. He denied

4 -

any numbness or tingling. The physical examination showed that
there was no swelling, tenderness, or deformity of the left knee.
Range of motion was positive. The assessment was of a first degree
muscle strain. The records also show that in June 1987, the
appellant was treated after complaining that he had suffered from
bilateral shin contusions after a recent motor vehicle accident.
The examination revealed two inch to three inch contusions on the
anterior of both shins. The diagnosis was of bilateral shin
contusions.

The records further reflect that in September 1988, the appellant
was treated after complaining of right knee pain since 1987. At
that time, the appellant stated that he had hurt his right knee in
January 1987 while playing football. The appellant indicated that
at the time of the football game, he fell and hit his right knee on
a rock. He noted that at present, he had pain and swelling after
running and jumping. The physical examination showed that the right
knee was negative for medial collateral ligament or lateral
collateral ligament laxity, valgus or varus, crepitus, or
deformity. The appellant had some slight swelling at the lateral
side of the patella, with pain upon palpation of the area. There
was negative joint line tenderness, and the knee joint was stable
and neurovascularly intact. The appellant had a full range of
motion. The diagnosis was of mild chondromalacia of the patella,
right knee.

According to the records, in October 1988, the appellant was
treated after complaining of right knee pain. At that time, the
appellant stated that he had been on light duty for two weeks. He
reported that his knee would hurt when he walked down hills and
would go out of place. The appellant also complained of crepitus,
and noted that he had a one year history of a knee problem. The
physical examination showed that the appellant used a single crutch
and stood straight and parallel to the ground. Bilateral knees
appeared normal. The right patella had mild joint tenderness upon
chondromalacia check, and the medial-patella had a normal range of
motion, with flexion. Drawer's sign was negative. The diagnosis was
of chondromalacia unresolved.

In December 1989, the appellant underwent his separation
examination. At that time, in response to the question as to
whether the appellant had ever had or if he

5 -

currently had a "trick" or locked knee, the appellant responded
"no." The appellant's lower extremities were clinically evaluated
as "normal."

VA outpatient treatment records, from August to September 1996,
show that in August 1996, the appellant was treated after
complaining of right knee pain which had been intermittent since
1987. The appellant indicated that in 1987, he had strained his
right knee when he had hit his right patella on a rock. He reported
that at present, his knee would give out on him and the pain felt
like he was being hit with a "sledge hammer." According to the
appellant, he had increased pain when carrying heavy weights and
running down steep hills. The physical examination of the
appellant's right knee showed that there was fair range of motion,
with moderate flexion from the patella. The diagnosis was of
chondromalacia of the right patella. The x-ray of the appellant's
right knee was reported to be within normal limits. The records
also reflect that in September 1996, the appellant was treated
after complaining of right knee pain which was worse with cold
weather. The physical examination of the right knee revealed no
crepitus and no ligament weakness. It was noted that the August
1996 x-ray study was normal. The diagnosis was o probable early
arthritis.

II. Analysis

The initial question before the Board is whether the appellant has
submitted a well- grounded claim as required by 38 U.S.C.A. 5107.
The United States Court of Appeals for Veterans Claims (Court) has
held that a well-grounded claim is one which is plausible,
meritorious on its own or capable of substantiation. Murphy v.
Derwinski, 1 Vet App. 78, 81 (1990). In this case, the medical
evidence and the appellant's statements concerning the onset of his
chondromalacia of the patella, right knee, are sufficient to
conclude that his claim is well grounded.

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in the line of duty,
or for aggravation of a pre- existing injury suffered or disease
contracted in the line of duty. 38 U.S.C.A.

- 6 -

1131; 38 C.F.R. 3.303. Regulations also provide that service
connection may be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d).

With chronic disease shown as such in service (or within the
presumptive period under 3.307) so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes. This rule does
not mean that any manifestations of joint pain, any abnormality of
heart action or heart sounds, any urinary findings of casts, or any
cough, in service will permit service connection of arthritis,
disease of the heart, nephritis, or pulmonary disease, first shown
as a clear-cut clinical entity, at some later date. For the showing
of chronic disease in service there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, etc.),
there is no requirement of evidentiary showing of continuity.
Continuity of symptomatology is required only where the condition
noted during service (or in the presumptive period) is not, in
fact, shown to be chronic or where the diagnosis of chronicity may
be legitimately questioned. When the fact of chronicity in service
is not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(1999).

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court observed
that a claimant may obtain the benefit of 3.303(b) by showing a
continuity of symptomatology. The Court noted that a veteran's
assertion of continuity of symptomatology, in and of itself, may be
sufficient to well ground a claim. The Court also stated if
continuity of symptomatology is shown, medical evidence of a nexus
between the veteran's current disability and his service may not be
necessary to well ground a claim. To require otherwise would
nullify the 3.303(b) continuity of symptomatology provision.

7 -

In the instant case, the appellant's service medical records show
that in September 1988, the appellant was treated after complaining
of right knee pain since 1987. The appellant stated that he had
hurt his right knee in January 1987 while playing football.
According to the appellant, during the football game, he fell and
hit his right knee on a rock. The appellant was diagnosed with mild
chondromalacia of the patella, right knee. In addition, the Board
notes that although the appellant's separation examination, dated
in December 1989, shows that at that time, the appellant denied
having a "trick" or locked knee, the Board observes that in the
appellant's February 1997 substantive appeal, he stated that while
his right knee symptoms had abated during service, over the past
few years, his symptoms had returned and were currently affecting
the entire joint and its function. The Board further notes that VA
outpatient treatment records reflect that in August 1996, the
appellant was treated after complaining of right knee pain which
had been intermittent since 1987. At that time, the appellant gave
a history of his in-service right knee injury, stating that in
1987, he had hit his right patella on a rock. Following the
physical examination, the appellant was diagnosed with
chondromalacia of the right patella. Therefore, in light of above
and the fact that a diagnosis of chondromalacia of the right
patella was documented during service, the fact that a diagnosis of
chondromalacia of the right patella was made six years after the
appellant's separation from service, and in recognition of the
appellant's statements that following his initial in-service
diagnosis of chondromalacia of the right patella, he continued to
suffer intermittent right knee pain, an etiological link between
service and post service is established based upon continuity of
symptomatology.

Under the benefit of the doubt rule embodied in 38 U.S.C.A.
5107(b), in order for a claimant to prevail, there need not be a
preponderance of the evidence in the veteran's favor, but only an
approximate balance of the positive and negative evidence. In other
words, the preponderance of the evidence must be against the claim
for the benefit to be denied. Gilbert v. Derwinski, 1 Vet. App. 49,
54 (1990). In this case, the appellant's assertions and the medical
evidence showing diagnoses of chondromalacia of the patella, right
knee, both during service and six years

8 -

following the appellant's separation from service, are quite
persuasive. Under the circumstances of this case, resolving all
reasonable doubt in the appellant's favor, the Board concludes that
the weight of the evidence supports the claim for service
connection for chondromalacia of the patella, right knee.

ORDER

Entitlement to service connection for chondromalacia of the
patella, right knee, is granted, subject to the provisions
governing the award of monetary benefits.

DEBORAH W. SINGLETON 
Member, Board of Veterans' Appeals

9 -



